18‐3839
    Cheddie v. Gregory


                                      UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


                   At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
    City of New York, on the 29th day of October, two thousand nineteen.

    PRESENT:
                         BARRINGTON D. PARKER,
                         DENNY CHIN,
                         JOSEPH F. BIANCO,
                                   Circuit Judges.
    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

    CARROL CHEDDIE,
                  Plaintiff‐Appellant,

                                        v.                                       18‐3839‐cv

    TERRY GREGORY,
                                  Defendant‐Appellee.

    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

    FOR PLAINTIFF‐APPELLANT:                                                     CARROL CHEDDIE, pro
                                                                                 se, Brooklyn, New York

    FOR DEFENDANT‐APPELLEE:                                                      No appearance.
              Appeal from a judgment of the United States District Court for the Eastern

District of New York (Matsumoto, J.).

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

              Plaintiff Carrol Cheddie, proceeding pro se, appeals the district courtʹs

judgment, entered December 7, 2018, dismissing her complaint without prejudice for

lack of subject matter jurisdiction. Cheddie sued defendant Terry Gregory because he

purportedly failed to pay back a $4,000 loan. We assume the partiesʹ familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.

              We review the dismissal of a complaint for lack of subject matter

jurisdiction de novo. See Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76,

79–80 (2d Cir. 2005). Under 28 U.S.C. § 1332(a), federal courts have subject matter

jurisdiction to hear cases between diverse parties ʺwhere the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.ʺ ʺA party invoking

the jurisdiction of the federal court has the burden of proving that it appears to a

reasonable probability that the claim is in excess of the statutory jurisdictional

amount.ʺ Scherer v. Equitable Life Assurance Soc’y of the U.S., 347 F.3d 394, 397 (2d Cir.

2003) (internal quotation marks omitted). But where it is ʺlegal[ly] certain that the

amount recoverable does not meet the jurisdictional threshold,ʺ dismissal is warranted.

Id. (internal quotation marks omitted).
             The district court properly dismissed the complaint. Cheddie alleged

damages of only $4,000 plus court costs, well below the statutory requirement of

$75,000. See 28 U.S.C. § 1332(a). Cheddie does not allege any facts suggesting that

there were any other foreseeable damages resulting from Gregoryʹs failure to repay the

loan. Further, the complaint does not suggest any other basis for federal jurisdiction,

and none is obvious.

             We note that, because the complaint was dismissed without prejudice,

Cheddie may attempt to proceed with her claims in an appropriate state court.

                                     *      *     *

             We have considered all of Cheddieʹs remaining arguments and find them

to be without merit. Accordingly, we AFFIRM the judgment of the district court.

                                         FOR THE COURT:
                                         Catherine O=Hagan Wolfe, Clerk of Court




                                            3